The facts pertaining in this case, other than the offense stated and the amount of the bond, are identical with those obtaining in Case No. 4851, United States Fidelity  Guaranty Company v. State of Arizona and County of Maricopa, 65 Ariz. 212,177 P.2d 823. Upon stipulation the cases were ordered consolidated on appeal and submitted on one set of briefs. Our disposition of Case No. 4851 (James) and the law held to be applicable in that case are determinative of this appeal. Accordingly, the judgment is affirmed.